Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                               Status of Claims
This is in response to applicant’s filing date of December 22, 2020. Claims 1-20 are currently pending.
                                                Priority
Acknowledgment is made of applicant’s claim for foreign priority to Application KR10-2020-0044472, filed on April 13, 2020.  The certified copy of the application as required by 37 CFR 1.55 has been received.        
                                                Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 22, 2020, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
                                                Claim Rejections -- 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gupta et al (US-20170016734-A1)(“Gupta”).
      As per claim 1, Gupta discloses a vehicle (Figure 3), comprising:
 an imager configure to obtain an image of a surrounding object (Gupta at Para. [0032]: “sensor component 110 may identify one or more features of an operating environment or navigation environment using different types of sensors, such as an image capture unit, a vision unit, a laser unit, a radar unit, etc. of the sensor component 110. The sensor component 110 may identify an intersection, a layout of an intersection, features of an intersection, etc. using an image capture unit.”), and output image information about the obtained image (Gupta at Figure 1 sensor 110 is couple to other components using a controller area network. Further, see Para.[0050] where the modeling component 130 uses the data from sensor 110 to make predictions about the environment of the vehicle.);
 an obstacle detector configured to detect an obstacle, and output obstacle information about the detected obstacle (Gupta at Para. [0029] which discloses:” sensor component 110 may detect one or more other vehicles, such as a second vehicle, third vehicle, etc. The sensor component 110 may include different types of sensors to facilitate such detection, including a radar unit, a laser unit, etc.”);
 a driving information detector configured to detect a steering angle, and output steering angle information on the detected steering angle (Gupta at Para. [0085] discloses “the navigation component 120 may determine a current position and/or an intended travel path or route for a first vehicle or a current vehicle based on a … vehicle heading, bearing, direction, activation of a turn signal, steering angle, etc.”); and
 a controller configured (Gupta at Figure 8, computing device 812.) to:
 detect a road surface marking displayed on a road based on the image information obtained from the imager (Gupta at Para. [0033]: “an image capture sensor component 110 may determine that a current position for a first vehicle is a “right turn only lane” based on lane markings, etc. Similarly, the sensor component 110 may use image capture capabilities to determine a shape of a roadway, obstructions, a portion of an intersection, etc. For example, the sensor component 110 may determine that a roadway or road segment leading up to an intersection has a curved shape.”), 
in response to determining that the recognized road surface marking is at least one of a U-turn line or a U-turn marking (Gupta at Para. [0052]: “the potential travel paths of a model may be based on the shape or lanes of the intersection, thereby enabling predictions to be made with regard to an inferred turning radius, turning speed, lane location, etc. Accordingly, driver intention (e.g., left turn, right turn, straight, U-turn, etc.) may be predicted for other vehicles or other traffic participants of an intersection.”), detect the obstacle that can collide during a U-turn driving based on the image information and the obstacle information (Gupta at Para. [0082] discloses risk of collision: “prediction component 140 may generate one or more collision predictions based on a model for a second vehicle or another vehicle. The prediction component 140 may generate the collision prediction based on an intended route for a first vehicle or a current vehicle and a turn prediction associated with another vehicle, such as a second vehicle.”), and 
perform collision avoidance control with the detected obstacle based on the steering angle information (Gupta at Para. [0091] which discloses: “the assist component 160 may determine assist actions which mitigate or prevent crossing a travel path of a current vehicle or first vehicle with an inferred travel path for another vehicle or second vehicle, thereby enabling autonomous actions to be taken  … to cause a vehicle to make a turn or mitigate a collision at an intersection (e.g., using environment layout information and/or associated vehicle information of one or more other vehicles)”).
As per claim 2, Gupta discloses a vehicle, wherein the controller is configured to:
 obtain a driving path of a subject vehicle based on the steering angle information (Gupta at Para. [0085] discloses: “navigation component 120 may determine a current position and/or an intended travel path or route for a first vehicle or a current vehicle based on a navigation unit, GPS, an entered destination, vehicle information for the first vehicle, such as vehicle heading, bearing, direction, activation of a turn signal, steering angle, etc.”);
 obtain a position change of the detected obstacle based on the obstacle information (Gupta at Para. [0076] which discloses: “the modeling component 130 may generate one or more models of the operating environment or other vehicles based on lane position of the other vehicles, traffic rules, turning options from different lane positions, etc. to infer driver intention of one or more of the other vehicles.”);
 obtain a path of the obstacle based on the obtained position change of the obstacle (Gupta at Para. [0086]: “navigation component 120 may further determine a travel path for a vehicle based on one or more of the predictions for one or more of the other vehicles indicative of motion of respective other vehicles.”);
 set a risk of collision region based on the path of the subject vehicle and the path of the obstacle (Gupta at Para. [0088]: “notification component 150 may render one or more of the notifications when a collision prediction is indicative of a risk of collision greater than a threshold risk level, for example.”); and
 adjust at least one of steering or braking based on the set the risk of collision region (Gupta at Para. [0090] discloses:” assist component 160 may facilitate autonomous driving by using turn predictions or collision predictions from a model or predictive model to determine or infer an intent associated with a driver of another vehicle, thus enabling the assist component 160 to determine or ‘know’ where the other vehicles can go, where the other vehicles are likely to go, etc.”).
As per claim 3, Gupta discloses a vehicle, wherein the driving information detector is configured to detect a driving speed of the subject vehicle, and output driving speed information on the detected driving speed (Gupta at Para. [0100]: “Vehicles A and B (610 and 612) may communicate or otherwise exchange environment layout information regarding a target area, such as the intersection, as well as related vehicle information (e.g., velocity or acceleration) associated with the target area (e.g., past location at the intersection) or environment layout information.”); and
the controller is configured (Figures 7-8.) to:
 obtain the driving speed information of the recognized obstacle based on the obstacle information (Gupta at Figure 6 and Para. [0100] disclosing “model may be indicative of an inferred travel path, inferred velocity, etc. for vehicles A′ 620 and C 630.”);
 set an expected collision region in the risk of collision region based on the driving speed information of the subject vehicle, the obtained path of the subject vehicle (Gupta at Para. [0081] discloses a collision region based on a travel path from: “prediction component 140 may generate one or more turn predictions based on a model for a second vehicle or another vehicle. A turn prediction may be indicative of a likelihood, a probability, an intent, or an inference that a second vehicle or other vehicle is turning a given direction, such as in a direction towards a current vehicle or a first vehicle”.), the path of the obstacle, and the obtained driving speed information of the obstacle (Gupta at Figures 3,4, and 6 with Para. [0082] which discloses:” prediction component 140 may generate one or more time-to-collision (TTC) estimates for one or more other vehicles based on one or more of the models and/or corresponding vehicle information, such as velocity, acceleration, etc. In this way, the prediction component 140 may generate one or more predictions based on past positioning or past locations of one or more other vehicles.”); and
 adjust at least one of the steering or the braking based on the set expected collision region (Gupta at Para. [0091] discloses using preventive measures, which would include braking and/or steering, to prevent a collision: “assist component 160 may determine assist actions which mitigate or prevent crossing a travel path of a current vehicle or first vehicle with an inferred travel path for another vehicle or second vehicle, thereby enabling autonomous actions to be taken.”).

As per claim 4, Gupta discloses a vehicle,  wherein the controller is configured to increase a braking amount of the subject vehicle above a predetermined value within the set expected collision region (Gupta at Figure 5 and at Para. [0068] discloses using a Bayesian network for prediction of the activities of vehicles at an intersection “the DBN model may maintain probability distributions over one or more (or all) hidden states, including driver's intention, lane index, and vehicle controls (e.g., “braking”, “accelerating” and “steering”).”).
As per claim 5, Gupta discloses a vehicle,  wherein the controller is configured to reduce a timing of outputting information about the risk of collision with the obstacle by a predetermined time within the set expected collision region (Gupta at Para. [0004] discloses: “prediction component may generate a time-to-collision (TTC) prediction, a collision prediction, or a turn prediction. The system may include a mapping component providing information related to a number of lanes of a roadway, geometry of lanes at an intersection, or legal directions of motion from a lane based on one or more of the predictions and one or more traffic rules. The system may include a notification component rendering a notification of one or more of the predictions.”).
As per claim 7, Gupta discloses a vehicle,  wherein the controller is configured to recognize vehicles driving in an intersection direction based on the image information obtained from the imager (Gupta at Para. [0032]: “the sensor component 110 may detect a layout of an intersection, a number of lanes in an intersection, etc., such as by observing lane markings. In other words, the sensor component 110 may identify one or more features of an operating environment or navigation environment using different types of sensors, such as an image capture unit, a vision unit, a laser unit, a radar unit, etc. of the sensor component 110.”), and recognize the vehicle performing a right turn among the recognized vehicles as the obstacle that can collide during a U-turn driving (Gupta at Para. [0033] discloses: “may determine that a current position for a first vehicle is a “right turn only lane” based on lane markings, etc.”).
As per claim 8, Gupta discloses a vehicle,  wherein the controller is configured to:
 in response to determining that the recognized road surface marking is at least one of a left turn line and a left turn marking, detect the obstacle that may collide during a left turn driving is detected based on the image information and the obstacle information (Gupta at Para. [0090]: “the assist component 160 may facilitate autonomous driving by using turn predictions or collision predictions from a model or predictive model to determine or infer an intent associated with a driver of another vehicle, thus enabling the assist component 160 to determine or ‘know’ where the other vehicles can go, where the other vehicles are likely to go, etc.”);
 generate a driving path by the left turn driving based on the steering angle information (Gupta at Para. [0091] discloses “the assist component 160 may enable one or more autonomous features … to cause a vehicle to make a turn or mitigate a collision at an intersection (e.g., using environment layout information and/or associated vehicle information of one or more other vehicles).”); and
perform collision avoidance control with the recognized obstacle based on the generated driving path by the left turn driving (Gupta at Para. [0091] discloses “the assist component 160 may enable one or more autonomous features, such as an advanced driver assisted system (ADAS), other autonomous driving systems, intersection movement assist (IMA), left turn assist (LTA)”.).
As per claim 9, Gupta discloses a vehicle,  wherein the controller is configured to detect opposite vehicles driving in opposite directions based on the image information obtained from the imager (Gupta at Para. [0024] discloses “Autonomous driving systems may navigate around or compensate for pedestrians or other vehicles moving in a less structured environment. At intersections, vehicles often follow traffic rules, stop signs, and pass through the intersection based on an order precedence. Thus, to facilitate the passing through of an intersection, a system for turn predictions may provide predictions for a direction of motion of other vehicles.”), and detect the vehicle performing a right turn among the detected opposite vehicles having a collision risk during the left turn driving (Gupta at Para. [0052] discloses “modeling component 130 may identify one or more potential travel paths or intended travel paths for one or more of the vehicles which are specific to a modeled intersection. .. enabling predictions to be made with regard to an inferred turning radius, turning speed, lane location, etc. Accordingly, driver intention (e.g., left turn, right turn, straight, U-turn, etc.) may be predicted for other vehicles or other traffic participants of an intersection.”).
As per claim 10, Gupta discloses a vehicle,   further comprising:
 at least one of a display configured to display collision avoidance information with the detected obstacle as an image in response to a control command of the controller (Gupta at Para. [0088] discloses “the notification component 150 may render one or more of the notifications when a collision prediction is indicative of a risk of collision greater than a threshold risk level, for example.” In Para. [0111] notification devices, i.e., outputs, can comprise “Output device(s) 822 such as one or more displays, speakers, printers, or any other output device may be included with device 812.); and
 a sound output device configured to output the collision avoidance information with the detected obstacle as a sound in response to the control command of the controller (Gupta at Para. [0088] discloses “notification component 150 may render a warning notification which warns a driver or occupants of a current vehicle that it may not be safe to enter an intersection, make a turn, or proceed with a driving action due to a risk of collision.”).
As per claim 11, Gupta discloses a vehicle,   further comprising:
 an input device configured to receive destination information (Gupta at Para. [0085] discloses “the navigation component 120 may determine a current position and/or an intended travel path or route for a first vehicle or a current vehicle based on a navigation unit, GPS, an entered destination”.); and
 a communicator configured to receive current position information, wherein the controller is configured to generate navigation information based on the current position information and the destination information, and determine whether to drive U-turn based on the generated navigation information (Gupta at Para. [0083]: “navigation component 120 may receive environment layout information (e.g., via GPS). In one or more embodiments, the environment layout information may include lane level layout information, such as a number of lanes associated with a roadway or road segment, lane level maps, lane boundaries or lane dimensions, etc. …  In one or more embodiments, the environment layout information may include GPS data associated with coordinates of one or more roadways, one or more lanes, a shape of a turn, a shape of an intersection, etc. “) .
As per claim 12, Gupta discloses a method of controlling a vehicle (Figure 7) comprising:
 determining, by a controller, whether a driving intention of a user is a U-turn intention or a left turn intention based on image information obtained by an imager (Gupta at Para. [0052]: “the potential travel paths of a model may be based on the shape or lanes of the intersection, thereby enabling predictions to be made with regard to an inferred turning radius, turning speed, lane location, etc. Accordingly, driver intention (e.g., left turn, right turn, straight, U-turn, etc.);
 in response to determining that the driving intention of the user is the U-turn intention or the left turn intention, detecting, by the controller, an obstacle that may collide during a U- turn driving or a left turn driving based on the image information and obstacle information detected by an obstacle detector (Gupta at Para. [0082] discloses risk of collision: “prediction component 140 may generate one or more collision predictions based on a model for a second vehicle or another vehicle. The prediction component 140 may generate the collision prediction based on an intended route for a first vehicle or a current vehicle and a turn prediction associated with another vehicle, such as a second vehicle.”); and
 performing, by the controller, collision avoidance control with the detected obstacle based on steering angle information of the vehicle (Gupta at Para. [0091] which discloses: “the assist component 160 may determine assist actions which mitigate or prevent crossing a travel path of a current vehicle or first vehicle with an inferred travel path for another vehicle or second vehicle, thereby enabling autonomous actions to be taken  … to cause a vehicle to make a turn or mitigate a collision at an intersection (e.g., using environment layout information and/or associated vehicle information of one or more other vehicles)”).
As per claim 13, Gupta discloses a method, wherein the determining of whether the driving intention of the user is the U-turn intention or the left turn intention (Gupta at Para. [0032]: “sensor component 110 may identify one or more features of an operating environment or navigation environment using different types of sensors, such as an image capture unit, a vision unit, a laser unit, a radar unit, etc. of the sensor component 110. The sensor component 110 may identify an intersection, a layout of an intersection, features of an intersection, etc. using an image capture unit.”), and output image information about the obtained image (Gupta at Figure 1 sensor 110 is couple to other components using a controller area network. Further, see Para.[0050] where the modeling component 130 uses the data from sensor 110 to make predictions about the environment of the vehicle.) includes:
 detecting a road surface marking displayed on a road based on the image information (Gupta at Para. [0033]: “an image capture sensor component 110 may determine that a current position for a first vehicle is a “right turn only lane” based on lane markings, etc. Similarly, the sensor component 110 may use image capture capabilities to determine a shape of a roadway, obstructions, a portion of an intersection, etc. For example, the sensor component 110 may determine that a roadway or road segment leading up to an intersection has a curved shape.”);
 determining whether the recognized road surface marking is at least one of a U-turn line or a U-turn marking (Gupta at Para. [0052]: “the potential travel paths of a model may be based on the shape or lanes of the intersection, thereby enabling predictions to be made with regard to an inferred turning radius, turning speed, lane location, etc. Accordingly, driver intention (e.g., left turn, right turn, straight, U-turn, etc.) may be predicted for other vehicles or other traffic participants of an intersection.”); and
determining whether the detected road surface marking is at least one of a left turn line and a left turn marking (Gupta at Para. [0090]: “the assist component 160 may facilitate autonomous driving by using turn predictions or collision predictions from a model or predictive model to determine or infer an intent associated with a driver of another vehicle, thus enabling the assist component 160 to determine or ‘know’ where the other vehicles can go, where the other vehicles are likely to go, etc.”).
As per claim 14, Gupta discloses a method, wherein the determining of whether the driving intention of the user is the U-turn intention or the left turn intention includes:
 determining whether an on signal of a left turn indication lamp or an on signal of a left direction indication lever has been received (Gupta at Para. [0085] discloses “the navigation component 120 may determine a current position and/or an intended travel path or route for a first vehicle or a current vehicle based on a navigation unit, GPS, an entered destination, vehicle information for the first vehicle, such as vehicle heading, bearing, direction, activation of a turn signal, steering angle, etc.”); and
 determining whether the U-turn intention or the left turn intention of the user based on the steering angle information of the vehicle (Gupta at Para. [0085] discloses: “navigation component 120 may determine a current position and/or an intended travel path or route for a first vehicle or a current vehicle based on a navigation unit, GPS, an entered destination, vehicle information for the first vehicle, such as vehicle heading, bearing, direction, activation of a turn signal, steering angle, etc.”).
As per claim 15, Gupta discloses a method, wherein adjusting of at least one of steering or braking includes:
 obtaining a driving path of the vehicle based on the steering angle information (Gupta at Para. [0085] discloses: “navigation component 120 may determine a current position and/or an intended travel path or route for a first vehicle or a current vehicle based on a navigation unit, GPS, an entered destination, vehicle information for the first vehicle, such as vehicle heading, bearing, direction, activation of a turn signal, steering angle, etc.”);
 obtaining a position change of the detected obstacle based on the obstacle information (Gupta at Para. [0076] which discloses: “the modeling component 130 may generate one or more models of the operating environment or other vehicles based on lane position of the other vehicles, traffic rules, turning options from different lane positions, etc. to infer driver intention of one or more of the other vehicles.”);
 obtain a path of the obstacle based on the obtained position change of the obstacle (Gupta at Para. [0086]: “navigation component 120 may further determine a travel path for a vehicle based on one or more of the predictions for one or more of the other vehicles indicative of motion of respective other vehicles.”);
 set a risk of collision region based on the path of the subject vehicle and the path of the obstacle (Gupta at Para. [0088]: “notification component 150 may render one or more of the notifications when a collision prediction is indicative of a risk of collision greater than a threshold risk level, for example.”); and
 adjust at least one of steering or braking based on the set the risk of collision region (Gupta at Para. [0090] discloses:” assist component 160 may facilitate autonomous driving by using turn predictions or collision predictions from a model or predictive model to determine or infer an intent associated with a driver of another vehicle, thus enabling the assist component 160 to determine or ‘know’ where the other vehicles can go, where the other vehicles are likely to go, etc.”).
As per claim 16, Gupta discloses a method,  wherein the adjusting of at least one of the steering or the braking includes:
 obtain the driving speed information of the recognized obstacle based on the obstacle information (Gupta at Figure 6 and Para. [0100] disclosing “model may be indicative of an inferred travel path, inferred velocity, etc. for vehicles A′ 620 and C 630.”);
 set an expected collision region in the risk of collision region based on the driving speed information of the subject vehicle, the obtained path of the subject vehicle (Gupta at Para. [0081] discloses a collision region based on a travel path from: “prediction component 140 may generate one or more turn predictions based on a model for a second vehicle or another vehicle. A turn prediction may be indicative of a likelihood, a probability, an intent, or an inference that a second vehicle or other vehicle is turning a given direction, such as in a direction towards a current vehicle or a first vehicle”.), the path of the obstacle, and the obtained driving speed information of the obstacle (Gupta at Figures 3,4, and 6 with Para. [0082] which discloses:” prediction component 140 may generate one or more time-to-collision (TTC) estimates for one or more other vehicles based on one or more of the models and/or corresponding vehicle information, such as velocity, acceleration, etc. In this way, the prediction component 140 may generate one or more predictions based on past positioning or past locations of one or more other vehicles.”); and
 adjust at least one of the steering or the braking based on the set expected collision region (Gupta at Para. [0091] discloses using preventive measures, which would include braking and/or steering, to prevent a collision: “assist component 160 may determine assist actions which mitigate or prevent crossing a travel path of a current vehicle or first vehicle with an inferred travel path for another vehicle or second vehicle, thereby enabling autonomous actions to be taken.”).
As per claim 17, Gupta discloses a method,  wherein the adjusting of at least one of the steering or the braking comprises:
 increasing a braking amount of the subject vehicle above a predetermined value within the set expected collision region (Gupta at Figure 5 and at Para. [0068] discloses using a Bayesian network for prediction of the activities of vehicles at an intersection “the DBN model may maintain probability distributions over one or more (or all) hidden states, including driver's intention, lane index, and vehicle controls (e.g., “braking”, “accelerating” and “steering”).”).
As per claim 18, Gupta discloses a method,  further comprising:
 reducing a timing of outputting information about the risk of collision with the obstacle by a predetermined time within the set expected collision region (Gupta at Para. [0004] discloses: “prediction component may generate a time-to-collision (TTC) prediction, a collision prediction, or a turn prediction. The system may include a mapping component providing information related to a number of lanes of a roadway, geometry of lanes at an intersection, or legal directions of motion from a lane based on one or more of the predictions and one or more traffic rules. The system may include a notification component rendering a notification of one or more of the predictions.”) 
As per claim 20, Gupta discloses a method, further comprising:
 outputting collision avoidance information with the detected obstacle as an image or a sound (Gupta at Para. [0088] discloses “the notification component 150 may render one or more of the notifications when a collision prediction is indicative of a risk of collision greater than a threshold risk level, for example.” In Para. [0111] notification devices, i.e., outputs, can comprise “Output device(s) 822 such as one or more displays, speakers, printers, or any other output device may be included with device 812.).
                                                   Claim Rejections -- 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta as applied to claims 1 & 2 above, and further in view of  Kiyokazu TAKAGI (US-20120053755-A1)(“Takagi”).
As per claim 6, Gupta discloses a vehicle,  wherein the controller is configured to:
 Gupta does not disclose but Takagi  discloses divide the set the risk of collision region into a plurality of regions (Takagi at Figure 2 and Para. [0090] discloses: “signal processing ECU 10 calculates a threshold that takes a value between 0 and 1 suitable for the collision-based application using the occupancy grid map. The threshold may be altered as a function of the type of collision-based application, while the occupancy probability of the traffic lane line is set smaller than the occupancy probability of an actual object (3D object)”.);
Gupta does not disclose but Takagi  discloses set a first weight in a region corresponding to a field of view of the imager among the divided plurality of regions (Takagi at Para. [0106] discloses “an area where the occupancy probabilities at t=1, 2, . . . , k are low may be defined as a travelable area for the own vehicle. Within the travelable area, the own vehicle is not likely to collide with the object or intersect with the traffic lane line.” Further, see Figure 6C for the different weight/probability values.);
 Gupta does not disclose but Takagi  discloses set a second weight in a region corresponding to front left and right field of views of the obstacle detector (Takagi at Figures 6A-6C and Para. [0091] discloses assigning probability/weight to a lane which in a road is likely to be left or right regions:  “when control is performed for avoiding collision of the own vehicle with the actual object (3D object) while permitting the own vehicle to cross the traffic lane line, the threshold may be set higher than the occupancy probability of the traffic lane line and lower than the occupancy probability of the actual object (3D object), which enables the own vehicle to avoid the collision with the actual object by avoiding operations including crossing the traffic lane line.”);
Gupta does not disclose but Takagi  discloses set a third weight in a region corresponding to a rear view of the obstacle detector (Takagi at Paras. [0040] –[0041] discloses  generating an occupancy grid around the vehicle which would include the rear area of the vehicle: “the acquired occupancy probabilities associated with the different kinds of obstacles are blended for each cell of the occupancy grid map, which leads to an occupancy grid map more useful for the collision-based application”.); and
Gupta does not disclose but Takagi  discloses adjust at least one control amount of the steering or the braking based on weights set in the plurality of regions (Takagi at Para. [0005] which discloses “Pre-Crash Safety (PCS) is adapted to increase braking force of one's own vehicle in cases where a probability of collision of the own vehicle with an object located on a traveling course of the own vehicle (such as a preceding vehicle and a guardrail) becomes larger than a prescribed value.”).
In this way, Takagi discloses a vehicle having a system to  accurately recognize a traveling environment through the generation of an  occupancy grid map which maps occupancy/collision probabilities associated with the different kinds of obstacles along a travel path. Like Gupta, Takagi discloses a controller that generates environment data associated with a vehicle so as to determine risk collision regions that is used to control the steering or braking of a vehicle system.
Therefore, from the teachings of Gupta and Takagi, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Takagi to the system of Gupta since doing so would enhance the system by proving to the vehicle an occupancy probability for obstacles in a path  leading to an enhanced “traveling environment recognition device that can accurately recognize a traveling environment of a vehicle” with probability weights for collision.  Takagi at Para. [0005].
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta as applied to claims 12, 15, & 16  above, and further in view of  Kiyokazu TAKAGI (US-20120053755-A1)(“Takagi”).
As per claim 19, Gupta discloses a method, wherein the adjusting of at least one of the steering or the braking includes:
 Gupta does not disclose but Takagi  discloses divide the set the risk of collision region into a plurality of regions (Takagi at Figure 2 and Para. [0090] discloses: “signal processing ECU 10 calculates a threshold that takes a value between 0 and 1 suitable for the collision-based application using the occupancy grid map. The threshold may be altered as a function of the type of collision-based application, while the occupancy probability of the traffic lane line is set smaller than the occupancy probability of an actual object (3D object)”.);
Gupta does not disclose but Takagi  discloses set a first weight in a region corresponding to a field of view of the imager among the divided plurality of regions (Takagi at Para. [0106] discloses “an area where the occupancy probabilities at t=1, 2, . . . , k are low may be defined as a travelable area for the own vehicle. Within the travelable area, the own vehicle is not likely to collide with the object or intersect with the traffic lane line.” Further, see Figure 6C for the different weight/probability values.);
 Gupta does not disclose but Takagi  discloses set a second weight in a region corresponding to front left and right field of views of the obstacle detector (Takagi at Figures 6A-6C and Para. [0091] discloses assigning probability/weight to a lane which in a road is likely to be left or right regions:  “when control is performed for avoiding collision of the own vehicle with the actual object (3D object) while permitting the own vehicle to cross the traffic lane line, the threshold may be set higher than the occupancy probability of the traffic lane line and lower than the occupancy probability of the actual object (3D object), which enables the own vehicle to avoid the collision with the actual object by avoiding operations including crossing the traffic lane line.”);
Gupta does not disclose but Takagi  discloses set a third weight in a region corresponding to a rear view of the obstacle detector (Takagi at Paras. [0040] –[0041] discloses  generating an occupancy grid around the vehicle which would include the rear area of the vehicle: “the acquired occupancy probabilities associated with the different kinds of obstacles are blended for each cell of the occupancy grid map, which leads to an occupancy grid map more useful for the collision-based application”.); and
Gupta does not disclose but Takagi  discloses adjust at least one control amount of the steering or the braking based on weights set in the plurality of regions (Takagi at Para. [0005] which discloses “Pre-Crash Safety (PCS) is adapted to increase braking force of one's own vehicle in cases where a probability of collision of the own vehicle with an object located on a traveling course of the own vehicle (such as a preceding vehicle and a guardrail) becomes larger than a prescribed value.”).
In this way, Takagi discloses a vehicle having a system to  accurately recognize a traveling environment through the generation of an  occupancy grid map which maps occupancy/collision probabilities associated with the different kinds of obstacles along a travel path. Like Gupta, Takagi discloses a controller that generates environment data associated with a vehicle so as to determine risk collision regions that is used to control the steering or braking of a vehicle system.
Therefore, from the teachings of Gupta and Takagi, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Takagi to the system of Gupta since doing so would enhance the system by proving to the vehicle an occupancy probability for obstacles in a path  leading to an enhanced “traveling environment recognition device that can accurately recognize a traveling environment of a vehicle” with probability weights for collision.  Takagi at Para. [0005].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Altendorfer et al (US-20200302783-A1) discloses a control system that based on the surroundings data determines  at least one path property for a future movement path that accounts using probability distributions for  the position of other motor vehicles per reference point independently of one another. See Abstract and Figures 3 & 10.
Lim et al (US-20200216063-A1) vehicle and a method for performing collision avoidance and where a disclosed controller determines an expected collision region between the vehicles within the risk of collision region based on driving information of the vehicles to change the driving control amount of the vehicle according to the expected collision region. See Abstract and Figures 3-4.
Haque et al (US-20200189579-A1) an autonomous vehicle with optical cameras for recognizing hazards, roads, lane markings, traffic signals, and the like. Data from the optical camera is  used to safely drive the vehicle, activate certain safety features (e.g., automatic braking), and generate alerts about potential hazards. See Abstract and Figures 1-4.
Diedrich et al (US-20180099663-A1) discloses a control system in a host vehicle that runs through a series of time intersection intervals. At each time interval, it may be determined whether the predicted occupation area of the vehicle  intersects (or comes within a predetermined distance of) the predicted occupation area of second vehicle. See Abstract and Figures 1-14.
Kun-Hung Lee (US-20170162049-A1) discloses avoidance system that predicts multiple routes for the abnormal vehicle within a period of time according to historical data when an alert from the abnormal vehicle is generated. See Figures 1-6 and Abstract.
Sanma et al (US-20080015772-A1) discloses a vehicle having a first obtaining unit for obtaining a current position and behavior of the vehicle, and a second obtaining unit for obtaining a current position and behavior of an object around the vehicle.  The gathered data is used to compute the risk of sudden approach to an object or that of collision therewith based on the obtained behaviors of the surrounding objects. See Figures 1-11 and Abstract.
                                                                   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661     

/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661